DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Tang (Reg. No.36,028) and Benjamin Rosborough on June 15, 2022.

The application has been amended as follows: 
Claim 1, Ln.3: “to support [a]--the-- computing device”.
Claim 6, Ln.2: “coupled to --the-- input manifold”.
Claim 6, Ln.3: “coupled to --the-- output manifold”.
Claim 9, Lns.2-3: every instance of “the second end of the housing” should be amended to recite “the --opposing—second end of the housing”.
Claim 11 Ln.5: “to the --opposing-- second end of the housing”.
Claim 13 Ln.2: “to the --opposing-- second end of the housing”.
Claim 14 Ln.2: “to the --opposing-- second end of the housing”.
Claim 20 Ln.1: “A computing device configured to be installed in a rack –and fluidly coupled to an input manifold, an output manifold, and a drain manifold--, the computing”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 20, and at least in part, because claims 1 and 20 recite the limitations: 
(Claim 1): “wherein when the computing device is in a first position relative to the rack, the input manifold and the output manifold are fluidly coupled to the housing and the drain manifold is disconnected from the housing, and wherein when the computing device is in a second position relative to the rack, the input manifold and the output manifold are disconnected from the housing and the drain manifold is fluidly coupled to the housing”.
(Claim 20): “wherein when the computing device is in a first position relative to the rack, the input manifold and the output manifold are configured to be fluidly coupled to the housing and the drain manifold is configured to be disconnected from the housing, and wherein when the computing device is in a second position relative to the rack, the input manifold and the output manifold are disconnected from the housing and the drain manifold is fluidly coupled to the housing”.
See next page→
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 20, are believed to render said claims 1 and 20, and all claims depending therefrom (claims 2-19) allowable over the prior art of record, taken either alone or in combination.
Regarding claim 1, Franz (US 20170325358) is believed to be the closest prior art reference.  Archer discloses (Figs.1 and 4A) a liquid cooling system for cooling a computing device (100), the liquid cooling system comprising: a rack (402) configured to support a computing device (100) installed in the rack (402), the computing device (100) including a housing (102) having one or more electronic components (404) disposed therein; an input manifold (412) configured to be fluidly coupled to (See Fig.4A) the housing (102); an output manifold (414) configured to be fluidly coupled to (See Fig.4A) the housing (602); wherein when the computing device (100) is in a first position (Fig.4A: when the computing device 100 is fully inserted into the rack 402, the position defines “a first position”) relative to the rack (402), the input manifold (412) and the output manifold (414) are fluidly coupled to the housing (102) (Fig.4A and [0023]: each computing device 100 has a pair of connectors that will correspond to a respective inlet connector on the inlet manifold 412 and a respective outlet connector on the output manifold 414), and wherein when the computing device (100) is in a second position (Fig.4A: when the computing device 100 is slightly removed from the rack 402 so that the connectors of the computing device 100 are no longer coupled to the inlet manifold 412 and the outlet manifold 414 defines “a second position”) relative to the rack (402), the input manifold (412) and the output manifold (414) are disconnected from the housing (102).
However, Franz does not disclose, at least, the aforementioned allowable limitations of claim 1.
Regarding claim 20, Franz again is believed to be the closest prior art reference of record.  Franz discloses (Figs.1 and 4A) a computing device (100) configured to be installed in a rack (402), the computing device (100) comprising: a housing (102); one or more electronic components (404) disposed in the housing (102); an input connector (416- the one that connects to 412) positioned at a first end (rear end of 102) of the housing (102); an output connector (416- the one that connects to 416) positioned at the first end of the housing (102); and a drain connector (112) positioned at the first end of the housing (102); wherein when the computing device (100) is in a first position (Fig.4A: when the computing device 100 is fully inserted into the rack 402, the position defines “a first position”) relative to the rack (402), the input manifold (412) and the output manifold (414) are configured to be fluidly coupled to (See Fig.4A) the housing (102), and wherein when the computing device (100) is in a second position (Fig.4A: when the computing device 100 is slightly removed from the rack 402 so that the connectors of the computing device 100 are no longer coupled to the inlet manifold 412 and the outlet manifold 414 defines “a second position”) relative to the rack (402), the input manifold (412) and the output manifold (414) are disconnected from the housing (102).
However, Franz does not disclose, at least, the aforementioned allowable limitations of claim 20.
The Office notes that although the Edwards reference (US 20140076518) teaches (Fig.2) a housing (15) that is fluidly connected to an inlet manifold (20), an outlet manifold (30), and a drain manifold (60A) that the reference still fails to teach the claimed “first position” and “second position” as respectively claimed in independent claims 1 and 20.  As noted in paragraph [0036] of the Edwards reference, there is always coolant running through all of the lines that are connected to the inlet manifold, outlet manifold, and the drain manifold, and would thus fail to teach and suggest a drain manifold that is not connected in a first position of the housing and to be fluidly connected in a second position of the housing as respectively claimed in independent claims 1 and 20.  
In other words, the combination of Franz and Edwards would still fail to teach each and every single limitation of respective claims 1 and 20.  Furthermore, the combination of Franz and Edwards would have to rely on impermissible hindsight and would also have to change the fundamental operation (and thus teaching away) of the Edwards reference in order to arrive at the claimed device as respectively recited in independent claims 1 and 20.
The additional prior art references teach other liquid cooling systems for electronic devices like servers.  However, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as respectively claimed in claims 1 and 20.
In the European Search Opinion filed in the European Patent Office (EPO) on October 28, 2021, the search opinion states that Brunschwiler (US 20140198452) (of record, cited in the IDS) discloses each and every single limitation of claim 1.  However, when looking at the element-to-element matching for the claim, the search opinion cites the drain tube taught by Brunschwiler ([0081]) as being the claimed drain manifold.  The Office notes that calling an individual hose a manifold is not a reasonable interpretation since a manifold by definition should provide multiple pathways, which the individual drain hose taught by Brunschwiler does not do.  Furthermore, paragraph [0081] of the Brunschwiler reference clearly recites that the drain tube connects to either of the two manifold lines, and thus making the inlet manifold an inlet and drain manifold, or making the outlet manifold an outlet and drain manifold.  Therefore, the reference would still fail to teach three different manifold lines as respectively claimed in claims 1 and 20.  For the reasons provided above, it is believed that the instant application is allowable over the European Search Opinion.
 Referring now to the Foreign Search Opinion provided in the IDS of May 18, 2022, it is believed that the Search Opinion states that the TW201633881 reference can reject independent claim 1.  However, the Office notes that the Franz (US 20170325358) reference is the US-equivalent of the TW201633881 reference, and will thus have the same deficiencies as noted above.  The Office further notes that the CN 111434197 (US 10390458 being the US counterpart) reference was also considered, but notes that the reference does not reasonably teach a drain manifold since the reference only teaching a drain line that is coupled to a drain port (See Col.12 Lns.64-67 and Col.13 Lns.1-4 of US 10390458), and thus having the same above deficiencies as that of the Brunschwiler reference.  For the reasons provided above, it is believed that the instant application is condition for allowance of the Foreign Search Opinion cited in the IDS of 05/18/2022.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835